April 25, 2014 U.S. Securities & Exchange Commission treet, N.E. Washington, DC 20549 Re: Vanguard Index Funds (the Trust) File No. 2-56846 Commissioners: Pursuant to Rule 497(e) under the Securities Act of 1933, we hereby file exhibits containing interactive data format risk/return summary information that reflects the risk/return summary information in the supplement dated April 17, 2014, filed pursuant to Rule 497(e), for the Vanguard Extended Market Index Fund, a series of the above mentioned Trust. If you have any questions or comments concerning the foregoing, please contact me at (610) 669-1538. Sincerely, Judith L. Gaines Associate Counsel The Vanguard Group, Inc.
